 



EXHIBIT 10.2
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
          THIRD AMENDMENT dated as of July 29, 2005 (this “Amendment”) to
EMPLOYMENT AGREEMENT dated as of February 13, 2003, as amended (the “Agreement”)
by and between TRW Automotive Inc. (the “Company”) and David L. Bialosky
(“Executive”).
          WHEREAS, in order to extend the term of the Agreement, Executive and
Company desire to amend the Agreement as set forth below;
          In consideration of the premises and mutual covenants herein, the
parties agree as follows:
          1. Defined Terms. Capitalized terms used herein but not defined shall
have the meanings assigned to them in the Agreement.
          2. Amendment to Section 1.b. of the Agreement. Section 1.b. of the
Agreement shall be amended in its entirety to read as follows:
b. Subject to the provisions of Section 7 of this Agreement, Executive shall be
employed by the Company for a period commencing on the Effective Date and ending
on December 31, 2008 (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement; provided, however, that commencing with
January 1, 2009 and on each January 1 thereafter (each an “Extension Date”), the
Employment Term shall be automatically extended for an additional one-year
period, unless the Company or Executive provides the other party hereto 60 days
prior written notice before the next Extension Date that the Employment Term
shall not be so extended.
          3. No Other Amendments; Effectiveness. Except as set forth in this
Amendment, the Agreement is ratified and confirmed in all respects. This
Amendment shall be effective as of the date hereof.
          4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.
          5. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

      TRW Automotive Inc.   David L. Bialosky       /s/ Joseph S. Cantie   /s/
David L. Bialosky      

By: Joseph S. Cantie

Title:   Executive Vice President
and Chief Financial Officer

